             Case 2:19-cv-01845-MJP Document 30 Filed 02/23/21 Page 1 of 4



1                                                 THE HONORABLE MARSHA J. PECHMAN

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
9                                    AT SEATTLE

10   MARYANN KLOSKY,

11                                Plaintiff,                 No. 2:19-cv-01845-MJP

12                         v.                                STIPULATION AND ORDER OF
                                                             DISMISSAL
13   HAL NEDERLAND N.V., a Curacao corporation;
     HOLLAND AMERICA LINE N.V., a Curacao
14   corporation; HOLLAND AMERICA LINE – USA
     INC., a Washington corporation; HOLLAND
15   AMERICA LINE INC., a Washington corporation;
     HAL ANTILLEN N.V. a Curacao corporation;
16   HOLLAND AMERICA LINE USA, INC., a Delaware
     for profit corporation; XYZ CORPORATION,
17
                                  Defendants.
18
                                           STIPULATION
19
               COME NOW Plaintiff MARYANN KLOSKY and HAL Nederland N.V., Holland
20
     America Line N.V., Holland America Line – USA Inc., Holland America Line Inc., HAL
21
     Antillen N.V. and Holland America Line USA, Inc., through their respective counsel, and
22
     stipulate to the entry of an Order of Dismissal of Plaintiff’s Claims Against Defendants, in
23

     {29330-00663181;1}
     STIPULATION AND ORDER OF DISMISSAL                                          Le Gros Buchanan
     Case No. 2:19-cv-01845-MJP - Page 1                                              & Paul
                                                                                    4025 delridge way sw
                                                                                           SUITE 500
                                                                                SEATTLE, WASHINGTON 98106-1271
                                                                                         (206) 623-4990
             Case 2:19-cv-01845-MJP Document 30 Filed 02/23/21 Page 2 of 4



1
     their entirety, with prejudice and without costs, for the reason that the named parties have
2
     reached final settlement in this matter.
3

4
               DATED this 22nd day of February, 2021.
5

6                                                /s/Louis Shields
                                                 LOUIS A. SHIELDS, WSBA # 25740
7                                                LEGROS BUCHANAN & PAUL
                                                 4025 Delridge Way S.W., Suite 500
8                                                Seattle, Washington 98106
                                                 Telephone:     206-623-4990
9                                                Facsimile:     206-467-4828
                                                 Email:         lshields@legros.com
10                                               Attorney for Defendants

11

12
                                                 s/Andrew S. Freedman (via email authorization)
13                                               ANDREW S FREEDMAN, Pro Hac Vice
                                                 LIPCON MARGULIES, ALSINA &
14                                               WINKLEMAN, P.A.
                                                 One Biscayne Tower, Suite 1776
15                                               2 South Biscayne Boulevard
                                                 Miami, FL 33131
16                                               Telephone:     305-373-3016
                                                 Facsimile:     305-373-6204
17                                               Email:         afreedman@lipcon.com
                                                 Attorneys for Plaintiff
18

19

20

21

22

23

     {29330-00663181;1}
     STIPULATION AND ORDER OF DISMISSAL                                          Le Gros Buchanan
     Case No. 2:19-cv-01845-MJP - Page 2                                              & Paul
                                                                                    4025 delridge way sw
                                                                                           SUITE 500
                                                                                SEATTLE, WASHINGTON 98106-1271
                                                                                         (206) 623-4990
             Case 2:19-cv-01845-MJP Document 30 Filed 02/23/21 Page 3 of 4



1
                                                     ORDER
2
               Based upon the foregoing Stipulation, the referenced claims of Plaintiff are hereby
3
     dismissed with prejudice, and without costs.
4
                          Dated this 23rd day of February, 2020.
5

6

7
                                                              A
                                                              Marsha J. Pechman
                                                              United States Senior District Judge
8

9

10
     Presented By:
11
     LEGROS BUCHANAN & PAUL
12
     By Louis A. Shields
13
     LOUIS A. SHIELDS, WSBA #25740
     LeGros Buchanan & Paul
14
     4025 Delridge Way SW, Suite 500
     Seattle, WA 98106
15
     Phone: 206.623.4990
     Fax: 206.467.4828
16
     Email: lshields@legros.com
     Attorneys for Defendants
17

18

19

20

21

22

23

     {29330-00663181;1}
     STIPULATION AND ORDER OF DISMISSAL                                                Le Gros Buchanan
     Case No. 2:19-cv-01845-MJP - Page 3                                                    & Paul
                                                                                          4025 delridge way sw
                                                                                                 SUITE 500
                                                                                      SEATTLE, WASHINGTON 98106-1271
                                                                                               (206) 623-4990
             Case 2:19-cv-01845-MJP Document 30 Filed 02/23/21 Page 4 of 4



1                                             CERTIFICATE OF SERVICE

2                                   I hereby certify that on February 23, 2021, I electronically
                          filed the foregoing with the Clerk of the Court using the CM/ECF
3                         system, which will send notification of such filing to the following:

4                                           Jason R. Margulies, Esq.
                                            Andrew S. Freedman, Esq.
5                                           One Biscayne Tower, Suite 1776
                                            2 South Biscayne Boulevard
6                                           Miami, FL 33131

7                                I certify under penalty of perjury under the laws of the State of
                          Washington that the foregoing is true and correct.
8
                                   Signed at Seattle, Washington.
9
                                            s/Sheila Baskins
10                                          Sheila Baskins, Legal Assistant
                                            4025 Delridge Way S.W., Suite 500
11                                          Seattle, Washington 98106
                                            Telephone: 206-623-4990
                                            Facsimile: 206-467-4828
12                                          sbaskins@legros.com

13

14

15

16

17

18

19

20

21

22

23

     {29330-00663181;1}
     STIPULATION AND ORDER OF DISMISSAL                                                               Le Gros Buchanan
     Case No. 2:19-cv-01845-MJP - Page 4                                                                   & Paul
                                                                                                         4025 delridge way sw
                                                                                                                SUITE 500
                                                                                                     SEATTLE, WASHINGTON 98106-1271
                                                                                                              (206) 623-4990
